Citation Nr: 0013235
Decision Date: 09/21/01	Archive Date: 12/03/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  91-14 380	)	DATE SEO 21, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


ORDER

     The following correction is made in a decision issued by the Board in this case on May 19, 2000.  Although that decision was vacated by Order of the United States Court of Appeals for Veterans Claims dated August 23, 2001, this Order clarifies that of the two pages labeled "page 9" as mailed to the appellant, the correct version of page 9 was the one where the middle paragraph read as follows:

Likewise, although the appellants presence for approximately one week each in both Hiroshima and Nagasaki has not been established by credible evidence, the DSWA stated in its May 7, 1997 letter to VA that, using "all possible worst case assumptions [i.e., presence at either Hiroshima or Nagasaki for the full duration of the American occupation], the maximum possible dose any individual serviceman might have received from external radiation, inhalation, and ingestion is less than one rem."  


		
	J. F. GOUGH
	Member, Board of Veterans Appeals


Citation Nr: 0013235	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  91-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for left optic 
neuropathy and/or bilateral cataracts, due to exposure to 
ionizing radiation in service.  

3.  Entitlement to service connection for fibroadenomatous 
gynecomastia of the right breast, due to exposure to ionizing 
radiation in service.  

4.  Entitlement to service connection for hypertensive heart 
disease with congestive heart failure, due to exposure to 
ionizing radiation in service.  

5.  Entitlement to service connection for hypothyroidism, due 
to exposure to ionizing radiation in service.  

6.  Entitlement to service connection for rheumatoid 
arthritis, due to exposure to ionizing radiation in service.  

7.  Entitlement to service connection for lupus, due to 
exposure to ionizing radiation in service.  

8.  Entitlement to service connection for a disability of the 
esophagus, due to exposure to ionizing radiation in service.  

9.  Entitlement to service connection for a disability of the 
stomach, due to exposure to ionizing radiation in service.  

10.  Entitlement to service connection for chronic fatigue 
syndrome, also claimed as Radiation Sickness, due to exposure 
to ionizing radiation in service.  

11.  Entitlement to disability benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for additional disability due 
to VA medical treatment and surgery in 1951.  

12.  Entitlement to an increased (compensable) rating for 
tachycardia.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is a veteran of World War II; he is not shown 
to have engaged in combat with the enemy.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); see also VAOPGCPREC 12-99 (Oct. 18, 
1999).  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Reno Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was last before the Board in March 1997, when it was remanded 
to the RO for further development.  

This protracted claim has been pending in one form or another 
(with many issues added over the years) since 1988.  The 
record in this case has grown to an extremely unwieldy 10 
volumes, plus additional binders of documentary material, 
including numerous copies of duplicate documentation.  The 
appellant has estimated that he has accumulated some 15,000 
pages of research material and information in connection with 
his claims (see, e.g., 8 on pg. 3 of his 42-page statement 
with 17 attached exhibits, submitted in September 1998 and 
designated as Volume 10 of his evidentiary submissions in 
this case), and it appears to the Board that he has placed 
much of this material (most of it several times in fact) in 
the record, together with numerous rambling, multi-page 
assertions.  The Board has labored long and hard to review 
all pertinent documentation of record and to ascertain all 
theories of entitlement proposed, but this endeavor has not 
been aided by the appellant's unfortunate habit of burying 
one or more items of new material in a large mass of 
duplicate documents which he periodically submits in support 
of his appeal.  With each successive evidentiary submission 
by the appellant, the Board must perform a painstaking, time-
consuming review to find and identify any new, material 
evidence which may be offered in connection with the case.  

In passing, it is noted that the appellant has a medical 
history which includes two strokes in 1982-83, and 
apparently, he also no longer sees or hears well.  These 
physical and mental infirmities are perhaps the most 
charitable explanation for his inability to accurately 
comprehend the contents of much of the medical evidence of 
record, his insulting and inaccurate views concerning the 
competence and motives of personnel at the RO, and his 
obsessive resubmission of the same data over and over again.  
Unfortunately, he recently fired the long-serving accredited 
service organization which had acted ably as his 
representative in this appeal, thereby removing a possible 
restraining influence on his more eccentric tendencies.  

The huge mass of documentation which currently makes up the 
record in this case includes many ambiguous references by the 
appellant to additional disabilities, such as ear infections, 
otitis media, labyrinthitis, Meniere's Disease, other 
(unspecified) diseases of the middle or inner ear, 
degenerative (as opposed to rheumatic) arthritis, connective 
tissue diseases (other than lupus), etc.  If it is the 
appellant's intention to claim service connection for some or 
all of these additional disabilities, based on exposure to 
radiation or otherwise, he should clearly specify in a 
simple, succinct and straightforward written communication 
addressed to the RO.  At this time, it does not appear to the 
Board that claims involving these additional disabilities 
(and possibly many others) have been raised by the appellant 
or adjudicated by the RO.  

Entitlement to service connection for skin cancer, due to 
exposure to ionizing radiation in service, was denied by the 
RO by rating decision in June 1998.  The appellant filed a 
timely notice of disagreement with that determination in 
September 1998, but the issue has not yet been the subject of 
a statement of the case.  Accordingly, this issue is included 
in the Remand portion of the present decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The appellant has introduced into the record medical 
statements by two private physicians which were prepared and 
submitted in support of claims by two other veterans.  He has 
also requested that he be furnished any evidence favorable to 
his claims from these and all other veterans' files, citing 
Martin v. Principi, 3 Vet. App. 553 (1992).  (See, e.g., pp. 
19-20 of the appellant's 33-page statement submitted at the 
January 1997 hearing held at the RO.)  In point of fact, 
Martin v. Principi holds that the Board (or VA) has no duty 
to assist a veteran to obtain alleged new and material 
evidence in the form of another veteran's records, even if 
the (very considerable) Privacy Act (5 U.S.C. § 552a) 
problems with such an action are ignored.  Id. at 554-55.  
Thus, the appellant's reliance on Martin is misplaced, and 
his request for the contents of other veteran's files was 
properly denied by the RO.  

The appellant has also requested that copies of all materials 
submitted in connection with his recent (July 1999), 
unsuccessful petition for extraordinary relief from the U.S. 
Court of Veterans Appeals (hereinafter the Court) be 
incorporated into the record by the Board.  (See p. 1 of the 
appellant's five-page written statement with 15 attached 
exhibits, submitted in November 1999 as volume 12 of his 
evidentiary submissions; see also appellant's "Memo to BVA" 
dated November 15, 1999.)  Much of this material is 
undoubtedly already of record, and the appellant has provided 
no good cause for the addition of such extraneous 
documentation to the already enormous record in this case.  
Accordingly, his request is denied.  

One final matter deserves preliminary comment, as the 
appellant is obviously confused on this point: the claims 
file contains a complete set of the appellant's service 
medical records, which were obtained from the National 
Personnel Records Center (NPRC) in connection with his 
initial claim for compensation benefits in 1946.  These 
service medical records were not destroyed in the 1973 fire 
at the NPRC because they were located in his VA claims file 
at that time.  The 1973 fire at the NPRC evidently did 
destroy other service records pertaining to the appellant, 
including his personnel records.  These are the records 
referenced by the Defense Nuclear Agency (DNA, subsequently 
the Defense Special Weapons Agency (DSWA) and currently the 
Defense Threat Reduction Agency (DTRA)) in its letter of 
September 3, 1991.  Even so, alternate unit records still 
exist which the DNA consulted in making its determinations as 
to the appellant's locations during service and its estimates 
of his exposure to ionizing radiation in service.  


FINDINGS OF FACT

1.  The claim seeking service connection for bilateral 
hearing loss is not plausible.  

2.  The claims seeking service connection for 
fibroadenomatous gynecomastia, hypertensive heart disease 
with congestive heart failure, hypothyroidism, and lupus due 
to exposure in service to ionizing radiation are not 
plausible.  

3.  The claims seeking service connection for left optic 
neuropathy and/or bilateral cataracts, rheumatoid arthritis, 
disabilities of the esophagus and stomach, and chronic 
fatigue syndrome (also claimed as Radiation Sickness) due to 
exposure in service to ionizing radiation are plausible.  

4.  The claim seeking benefits pursuant to 38 U.S.C.A. § 1151 
is also plausible.  


CONCLUSIONS OF LAW

1.  The appellant's claim seeking service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  His claims seeking service connection for 
fibroadenomatous gynecomastia, hypertensive heart disease 
with congestive heart failure, hypothyroidism, and lupus due 
to exposure in service to ionizing radiation are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  His claims seeking service connection for left optic 
neuropathy and/or bilateral cataracts, rheumatoid arthritis, 
disabilities of the esophagus and stomach, and chronic 
fatigue syndrome (also claimed as Radiation Sickness) due to 
exposure in service to ionizing radiation are well grounded.  
38 U.S.C.A. § 5107(a).  

4. His claim seeking benefits pursuant to 38 U.S.C.A. § 1151 
is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, a chronic 
disability may be presumed to have been incurred in service 
if it was manifested to a compensable (10 percent) degree 
within one year of the claimant's separation from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  In fact, unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form the 
basis of a well-grounded claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  If a claim is not well grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The Court has held repeatedly that, in order for a claim 
seeking to establish service incurrence of a disability to be 
considered plausible, there must be competent evidence of a 
current disability; of incurrence of a disease or injury in 
service; and of a relationship or "nexus" between the 
current disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

Of course, service connection can be granted for any disease 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In claims dealing with exposure to ionizing 
radiation, VA regulations have established a list of 
radiation-presumptive diseases, as set forth at 38 C.F.R. 
§ 3.309(d), which are not applicable here, since the 
appellant was not a "radiation-exposed veteran" as defined 
by that regulation; and a list of recognized radiogenic 
diseases, as set forth at 38 C.F.R. § 3.311(b)(2), which 
includes posterior subcapsular cataracts.  The "nexus" 
requirement can also be satisfied in radiation exposure 
claims if the claimant "has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease."  38 C.F.R. § 3.311(b)(4).  

The appellant alleges that most of the claimed disabilities 
at issue were incurred as a direct result of his exposure to 
ionizing radiation in service on three separate occasions: 
his presence at the TRINITY blast at the Alamogordo Bombing 
Range in New Mexico on July 16, 1945; and week-long visits to 
both Hiroshima and Nagasaki, probably after March 15, 1946, 
when he was initially assigned to the Military Government 
Headquarters (although on a VA Radiation Exposure 
Questionnaire dating from March 1987 he reported staying only 
three or four days in each city; and on the accompanying VA 
examination, he told the examiner that his visits to both 
cities had occurred within one month of the bombing of both 
cities on August 6 & 9, 1945, when, in fact, he did not even 
arrive in Japan until more than a month after the Japanese 
surrender on August 15, 1945).  It is apparent that the 
appellant believes that he was exposed to very high and 
significant dosages of ionizing radiation in service.  
However, based on a review of the evidence of record, this 
does not appear to be the case.  

After reviewing the appellant's assertions that he viewed the 
TRINITY blast from a troop train carrying him from Alabama to 
California in July 1945, the DNA has stated that presence 
"aboard a troop transport train enroute through New Mexico 
to the west coast would not have exposed personnel to 
radiation from TRINITY.  (The flash of light from the TRINITY 
detonation was seen 250 miles away.)"  (See DNA letter to 
VA, dated September 8, 1991.)  Thus, although the appellant 
may well have seen the flash from the TRINITY detonation from 
his troop train many miles away (but not the complete 
mushroom cloud, as he has described, which must be viewed as 
a later embellishment), he apparently never came close enough 
to the test site to be exposed to any significant amount of 
radiation from the blast.  It is common knowledge that, prior 
to the bombing of Hiroshima on August 6, 1945, the TRINITY 
detonation was one of the most secret and closely guarded 
events to take place in the 20th century, and that a very 
remote and secure location was deliberately chosen for this 
event.  For security reasons alone (disregarding health 
considerations), it is highly improbable that a crowded troop 
train would be permitted to approach anywhere near the test 
site on the day of the blast; moreover, it is virtually 
inconceivable that such a train full of close observers of 
the blast would then be permitted to proceed to the west 
coast before the August 6 detonation of the Hiroshima bomb, 
as the appellant's train did (he was in California no later 
than July 23, 1945).  As might be expected, railroad maps 
submitted by the appellant (see Exhibits 301-02, submitted at 
the October 1995 hearing) do not appear to show railroad 
lines within the Alamogordo/White Sands Test Site.  

The foregoing is supported by subsequent, September 29, 1999 
letter from DTRA to the appellant which emphasized that Army 
records "do not document the presence of a troop train in 
the vicinity of the TRINITY detonation on July 16, 1945.  
Prior to the detonation, the test site was secured and 
monitored due to the highly classified nature of the test . . 
. .  It is documented that the flash [from TRINITY] was 
visible as far away as Santa Fe and El Paso.  We cannot 
speculate on how far you were from the flash."  The DTRA 
went on to quote from a report on a scientific study of the 
effects of radiation from the TRINITY blast which concluded 
that: "It is apparent from the data presented that no hazard 
from external total body exposure to ionizing (gamma) 
radiation exists any place outside the Fenced Area."  Thus, 
it is extremely unlikely, and certainly not proven, that the 
appellant's troop train came close enough to the very remote 
and heavily guarded TRINITY blast site for him to have 
received any ionizing radiation from the TRINITY detonation.  
The appellant has given no objective basis for his assertion 
that his train came within 20 miles or less of ground zero 
(see, e.g., p. 4 of his 33-page statement submitted at the 
January 1997 hearing; see also January 1997 hearing 
transcript at p. 21, wherein the appellant estimated that he 
might have been within one mile of ground zero); on the 
contrary, according to the DTRA, it would seem clear that any 
troop train on which he was a passenger did not enter the 
interior of the highly secure "Fenced Area."  

Likewise, although the appellant's presence for approximately 
one week each in both Hiroshima and Nagasaki has not been 
established by credible evidence, the DSWA stated in its 
May 7, 1997 letter to VA that, using "all possible 'worst 
case' assumptions [i.e., presence at either Hiroshima or 
Nagasaki for the full duration of the American occupation], 
the maximum possible dose any individual serviceman might 
have received from external radiation, inhalation, and 
ingestion is less than one rem."  

While the appellant has expressed dissatisfaction with these 
dosage estimates by the Department of Defense, he has not 
submitted alternative estimates of his own meeting the 
requirements of 38 C.F.R. § 3.311(a)(3)(ii).  He is certainly 
wrong in his assertions that dosage estimates are not needed 
in this case (see, e.g., 33-48 of the 10-page written 
statement with 18 attached exhibits, dated in November 1997 
and designated as volume 9 of the appellant's evidentiary 
submissions).  As the medical material of record makes 
abundantly clear, the effects of exposure to ionizing 
radiation on individuals is totally dependent upon the 
intensity of the radiation, the total dose received, and the 
individual idiosyncrasy of the person.  (See, e.g., the copy 
of the recently declassified, formerly secret document by Dr. 
R.S. Stone on the Effects of Gamma Rays and Beta Rays on 
People, submitted as part of Exhibit 11 to Volume 12 of the 
appellant's own evidentiary submissions in this case, dated 
in October 1999.)  Moreover, the controlling regulations 
require the use of dosage estimates in adjudicating radiation 
claims involving radiogenic disabilities.  38 C.F.R. § 3.311 
(1999).  

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels 
(db) over a range of frequencies in Hertz (HZ); higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss 
is not subject to service connection until it constitutes a 
"disability" for VA compensation purposes, which is defined 
as follows:  

For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (1999).  

The existence of a hearing loss disability, as defined above, 
is not established by competent medical evidence at any time 
during the appellant's active military service or for many 
years afterward.  Although he contends that the report of his 
discharge physical examination in November 1946 does not 
accurately represent his condition at that time, and he has 
pointed to several unrelated factual errors allegedly 
reflected by that report, he has not established that the 
normal hearing results obtained by the whispered voice test 
on that medical examination were inaccurate.  The earliest 
clinical evidence of a hearing loss disability, as defined 
previously, appears to date from an August 1972 private 
audiometric examination of the appellant, more than 25 years 
after his service separation.  

Competent medical evidence of a nexus between the current 
sensorineural hearing loss and any event in service is 
lacking at present.  An October 1997 statement from the 
Medical Administration Service at the Las Vegas VAMC (see, 
e.g., Exhibit 16 to Volume 10 of the appellant's own 
evidentiary submissions) only relates scarring on both 
tympanic membranes (but not hearing loss) to one or more ear 
infections in the remote past (not necessarily in service, as 
a series of post-service ear infections is reported in the 
evidence).  On the other hand, it is stated in a VA 
outpatient report from November 1986 that the appellant's 
bilateral hearing deficit is "apparently familial" in 
origin.  Furthermore, the appellant has not submitted 
scientific or medical evidence to establish that 
sensorineural hearing loss is a radiogenic disability.  His 
uncorroborated hearsay statements that doctors have told him 
that his exposure to radiation is the cause of his hearing 
loss are insufficient to render the claim well-grounded.  
Robinette v. Brown, 8 Vet. App. 65 (1995).  

Sensorineural hearing loss must be demonstrated to a degree 
of 10 percent within one year of service in order for the 
legal presumption of incurrence in service to apply.  See 
38 U.S.C.A. § 1101(3), 1112(a)(1) (West 1991).  Competent 
medical evidence of the requisite degree of severity within 
one year of service is totally lacking in the current record.  
Finally, lay testimony by the appellant and others that some 
degree of hearing loss was noticeable within one year of 
service is insufficient to establish a well-grounded claim.  
Accordingly, the claim must be denied as not well grounded 
and there is no duty to assist the appellant in the 
evidentiary development of this claim.  Morton v. West, 
12 Vet. App. 477 (1999).  

Left Optic Neuropathy and/or Bilateral Cataracts

The appellant's posterior subcapsular cataracts are 
recognized by VA, based on numerous scientific studies, as 
being of potentially radiogenic origin.  38 C.F.R. § 3.311.  
This claim is therefore, by regulation, well grounded.  

In addition, a VA ophthalmologist has expressed the opinion 
that the appellant's left optic neuropathy is "most likely" 
due to his reported exposure to radiation.  The latter 
opinion was based solely on the appellant's somewhat 
exaggerated verbal medical history of being exposed to 
"three atomic bomb blasts."  (See August 1993 letter from 
J. Guzek, M.D.)  Nevertheless, this is sufficient to 
establish the well-groundedness of this particular claim.  It 
is significant to note, however, that another ophthalmologist 
who examined the appellant earlier in October 1989 stated 
that, although it was possible that the appellant's decreased 
visual acuity could be due to radiation exposure, "however 
there were no ophthalmological signs of such at this time."  
(See letter from K. Westerfield, M.D., dated in March 1990.)  
Likewise, on VA medical examination of the appellant in May 
1996, the examiner reported that there was no apparent optic 
atrophy, although this was difficult to assess because of the 
density of the appellant's cataracts.  

Fibroadenomatous Gynecomastia of the Right Breast

The claim seeking entitlement to service connection for 
cancer of the right breast was denied by the Board in March 
1997 as not well grounded on the grounds that competent 
medical evidence had not been presented to show that the 
appellant had ever had this disability.  Reconsideration of 
this decision was denied by the Board in December 1997, and 
it does not appear that an appeal to the Court was initiated.  
Thus, the appellant's continued assertions that he had cancer 
of the right breast, necessitating surgery in October 1951, 
are inappropriate and misguided, as this question has been 
resolved in the absence of new and material evidence (which 
has not been submitted).  38 U.S.C.A. § 5108 (West 1991).  

The available medical records pertaining to the October 1951 
surgery reflect a diagnosis of fibroadenomatous gynecomastia 
of the right breast.  It is further reported in the Narrative 
Summary dating from October 1951 that the diagnosis of 
fibroadenomatous gynecomastia was confirmed by final 
pathology report (which, not surprisingly in view of the 
intervening 48 years, no longer exists).  Likewise, the 
available records of follow-up treatment in November 1951, 
March and July 1952 do not reflect the x-ray treatment which 
the appellant claims he received for alleged malignancy.  
Research and radiation records at the VA medical facility in 
question likewise fail to document his allegations of post-
surgical radiation treatment.  (See February 22, 1995 letter 
to appellant from the Memphis VA Medical Center.)  The 
appellant's assertions that his treating physicians in 1951 
deliberately falsified the records so as to protect him from 
the prejudice (especially among employers and insurers) 
associated with cancer in those days are inherently 
incredible, are unsupported by any corroborating evidence and 
have previously been rejected by the Board.  (See pp. 6-7 of 
the Board's March 1997 decision.)  

It is not disputed by the appellant that fibroadenomatous 
gynecomastia of the right breast was not present in service 
or for several years thereafter.  In response to the Board's 
request in the March 1997 remand of this appeal that he 
submit competent scientific or medical evidence that 
fibroadenomatous gynecomastia is a radiogenic disease, he 
submitted a partial copy of The Merck Manual of Diagnosis and 
Therapy, 16th ed., pp. 2513-19, in which it is stated that 
radiation of some tissues which normally undergo continual 
renewal, such as enteric mucosa, marrow and gonads, can 
result in fibrosis; and that renal fibrosis, pulmonary 
fibrosis or fibrosis of the bowel can occur following 
irradiation of those sites.  The aforementioned excerpt does 
not mention fibroadenomatous gynecomastia, nor is it listed 
as a possible residual of exposure to ionizing radiation.  
Likewise, a selected excerpt from Harrison's Principles of 
Internal Medicine, 13th ed., pp. 2482-87, indicates generally 
that large radiation doses to localized areas (which the 
appellant did not receive in service) can also produce tissue 
hypoplasia or fibrosis rather than cancer.  Once again, no 
specific mention of fibroadenomatous gynecomastia is made 
within this medical source.  Other medical authorities 
submitted or cited by the appellant are at least equally 
vague.  None of the medical articles, manuals or treatises 
submitted by the appellant provide more than speculative, 
generic statements concerning a possible relationship between 
radiation exposure and fibrosis in certain tissues, not 
including breast tissue; none specifically mention 
fibroadenomatous gynecomastia; and none, standing alone, 
discuss generic relationships with the "degree of 
certainty" required by the Court to establish a well-
grounded claim.  Sacks v, West, 11 Vet. App. 314, 317 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  

In the absence of competent scientific or medical evidence 
that fibroadenomatous gynecomastia of the right breast is a 
radiogenic disease, the Board finds that this claim is not 
well grounded.  

Hypertensive Heart Disease with Congestive Heart Failure

The appellant has introduced into evidence a portion of The 
Merck Manual of Diagnosis and Therapy, 16th ed., in which it 
is stated at page 2,517 that hypertension may develop within 
six months to one year after extremely high doses of 
extensive radiotherapy for cancer.  The appellant is not 
shown to have ever had radiotherapy for cancer (despite his 
contentions to the contrary), nor was he exposed to extremely 
high doses of radiation in service, according to the service 
department, nor is hypertension clinically demonstrated 
within one year of the appellant's exposure to radiation in 
service.  R. Mondora, D.O., has also stated that the 
appellant "has hypertension . . . which Merck associates as 
being caused by radiation."  (See p. 2 of Dr. Mondora's 
March 1996 statement.)  Neither of these sources establishes 
that hypertension can be of radiogenic origin under the 
circumstances shown to exist in this case; and the Board has 
reviewed no sound medical or scientific evidence at all 
concerning a generally recognized link between heart disease 
in general, or congestive heart failure in particular, and 
exposure to ionizing radiation.  In the absence of such sound 
scientific or medical evidence (as defined at 38 C.F.R. 
§ 3.311(c)(3) (1999), that hypertensive heart disease and/or 
congestive heart failure are generally recognized by medical 
authorities as being of radiogenic origin under the 
circumstances in which the appellant was exposed to ionizing 
radiation during service, this claim is denied as not well 
grounded.  

The Board has also considered the October 1997 statement by 
K. Arcotta, M.D., to the effect that the appellant's cardiac 
ailment should be considered to be service connected.  
However, the only cardiac ailment which the doctor mentioned 
was an arrhythmia, and service connection for tachycardia has 
long since been granted.  Dr. Arcotta specifically stated in 
October 1997 that the appellant did not have fixed coronary 
artery disease.  

The Board has also noted the statement from G. Neal, M.D., 
(submitted in support of another veteran's claim) in which 
Dr. Neal stated his opinion that the other veteran in 
question had multiple diseases, including "heart disease," 
all of which point to a severe ionizing radiation injury.  
However, Dr. Neal gave no rationale for his conclusions in 
the other veteran's case and cited to no recognized medical 
authorities; moreover, such a statement, restricted and 
limited to the mostly unknown facts of the other veteran's 
claim, does not discuss the generic relationships with the 
"degree of certainty" required by the Court to establish a 
well-grounded claim in the case of this veteran.  Sacks v, 
West, 11 Vet. App. 314, 317 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  It would seem that the other veteran in 
question may have had a considerably higher exposure to 
ionizing radiation than the appellant in this case, since it 
is stated that he was an actual participant in several 
atmospheric nuclear tests.  Similarly, it is not known 
precisely what type of "heart disease" the other veteran 
had, much less whether it is similar or identical to the 
appellant's documented hypertension with congestive heart 
failure.  The Board cannot accept such largely irrelevant 
evidence as establishing the well-groundedness of the 
appellant's present claim.  

Hypothyroidism

The appellant claims that hypothyroidism was initially 
diagnosed many years ago in the late 1940s or early 1950s, 
but that the relevant medical records pertaining to that 
diagnosis, and continuing medical treatment for 
hypothyroidism, are no longer in existence.  (See, e.g., 
September 1993 hearing transcript, pp. 13-17.)  On August 1, 
1980, the appellant's initial VA outpatient visit produced a 
notation of hypothyroidism, and laboratory testing of thyroid 
functions at this time was apparently abnormal.  It was 
subsequently reported on August 19, 1980, that the appellant 
had run out of his thyroid medication, and the treating 
physician directed that he be taken off hypothyroid 
medication for the next six weeks.  From that time to the 
present, the relevant medical records reflect no treatment or 
medication prescribed for, or diagnosis of, hypothyroidism.  
VA endocrine examination of the appellant in May 1993 was 
reportedly normal; the appellant has admitted on several 
occasions that his thyroid readings have returned to the 
low/normal range, and that he has not required hypothyroid 
medication for several years.  (See, e.g., VA Form 21-4138, 
Statement in Support of Claim, with three attached pages, 
dated in May 1991; and October 31, 1995 hearing transcript, 
pp. 36, 53; see also 5 of the statement of the appellant's 
wife, dated in September 1993.)  

The appellant may or may not have had an acute, transient 
hypothyroid problem many years ago.  However, the record 
reflects only his verbal medical history of such a 
disability, while the relevant medical records dating from 
1980 to the present reflect no recent or current thyroid 
problem or treatment.  In the absence of competent medical 
evidence of a current, chronic hypothyroid disability, this 
claim will be denied as not well grounded.  

Rheumatoid Arthritis

It is not disputed that the appellant has rheumatoid 
arthritis.  He has submitted satisfactory medical evidence 
which establishes at least the potential radiogenic origin of 
his rheumatoid arthritis.  (See, e.g., VA outpatient 
treatment record signed by S. McAlpine, M.D., and dated 
May 5, 1999.)  The January 1991 letter from S. Geller, M.D., 
(submitted in support of another veteran's claim) to which 
the appellant makes frequent reference, pertains only to the 
development of degenerative changes in the cartilage of that 
other veteran's knee; it does not pertain to, or even 
mention, rheumatoid arthritis.  

Lupus

On an outpatient visit to a VA rheumatology clinic on 
October 29, 1991, the appellant complained of kidney pain 
following therapy.  The treating medical care provider 
reported that he doubted systemic lupus erythematosus (SLE), 
but would check the lab reports.  On December 13, 1991, the 
appellant was seen at a VA renal clinic, and a clinical 
assessment was that he probably had SLE secondary to his 
rheumatoid arthritis.  The report of an outpatient visit to a 
VA rheumatology clinic on the same day also reflects the 
appellant's statement that he had been told in the renal 
clinic that he had SLE, and a clinical assessment that he may 
be developing a mixed connective tissue disease (MCTD) was 
reported at that time.  This same medical history was 
repeated by VA rheumatology clinic personnel on the 
appellant's next visit on January 21, 1992.  In late February 
1992, an impression of SLE with active synovitis was reported 
after another visit to the rheumatology clinic.  In April 
1992, at the VA medication refill clinic, a notation of 
questionable lupus was recorded.  Another VA outpatient 
report dating from a May 1993 visit to the eye clinic 
reflects a personal medical history given by the appellant 
which included lupus, but the medical reporter again 
indicated that this was questionable.  Subsequent medical 
records reflect no continuing treatment for, or a diagnosis 
of, lupus or SLE.  

At a hearing held at the RO in September 1993, the appellant 
testified to his understanding that his SLE was a 
complication of his rheumatoid arthritis; he then affirmed 
that he was claiming service connection for this disability 
due to radiation exposure in service because some medical 
authorities connect lupus to radiation exposure.  (See 
Transcript at p. 20.)  The supporting medical authorities 
which the appellant submitted at the hearing and subsequently 
do not establish that SLE can be radiogenic in origin, 
although several recognize a secondary connection between SLE 
and rheumatoid arthritis.  One such medical article on SLE by 
Bevra Hannahs Hahn, submitted by the appellant, stated at 
page 1,643 that environmental factors that cause SLE "are 
largely unknown, with the exception of UV-B (and sometimes 
UV-A) light.  As many as 70 percent of patients are 
photosensitive.  Other factors such as ingested alfalfa 
sprouts and chemicals such as hydrazines and hair dye have 
been implicated.  Searches for viral/retroviral disease 
inducers, currently in process, are inconclusive.  Although 
some drugs can induce lupus-like disease, there are notable 
clinical and autoantibody differences between drug-induced 
and spontaneous lupus.  Femaleness is clearly a 
susceptibility factor. . . ."  (See p. 11 of appellant's 
Volume Six, consisting of numerous exhibits submitted to 
supplement his testimony at the January 1997 hearing held at 
the Board in Washington, D.C.)  

Although the appellant's treating VA physician, Dr. McAlpine, 
has stated that the relevant medical literature does reflect 
an association between connective tissue disease and exposure 
to radiation, he has also indicated that the only connective 
tissue disease which the appellant currently has is 
rheumatoid arthritis.  (See May 5, 1999 VA outpatient 
treatment report.)  Thus, absent competent medical evidence 
of a current diagnosis of lupus, the Board must deny this 
claim as not well grounded.  

Unidentified Disabilities of the Esophagus and Stomach

The appellant has never clearly identified the disabilities 
of the esophagus and stomach which he claims are due to his 
exposure to ionizing radiation in service.  A VA outpatient 
radiology record dating from April 1987 reported the presence 
of presbyesophagus and a hiatal hernia, and an upper 
gastrointestinal series done in September 1991 identified a 
hiatal hernia and duodenal diverticulum, none of which are 
generally recognized as being of radiogenic origin.  However, 
a private physician who saw the appellant in March 1996 
reported as his "medical opinion to a medical certainty that 
the entire esophagus, stomach and intestinal tract are 
damaged by ionizing radiation."  (See March 1996 letter from 
R. Mondora, D.O.)  While the credibility of this very vague, 
nonspecific medical opinion is certainly suspect (as is the 
use of the "medical certainty" language which so closely 
reflects that of the Court in Sacks, 11 Vet. App. 314, 317 
(1998) and Wallin, 11 Vet. App. 509 (1998)), this medical 
statement nevertheless appears to be sufficient to render the 
claim well grounded under 38 U.S.C.A. § 5107(a) in view of 
the presumption of credibility which attaches to it solely 
for this purpose.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Determinations regarding the weight and credibility 
of evidence are inapplicable at the well-grounded stage of 
adjudication.  Wandel v. West, 11  Vet. App. 200, 206 (1998).  

Chronic Fatigue Syndrome, also claimed as Radiation Sickness

Dr. Mondora also supplied a medical opinion, "to a medical 
certainty," that the appellant's "chronic fatigue 
(radiation sickness)" is the result of his being exposed to 
radiation while in the military.  (See letter from R. 
Mondora, D.O., dated March 26, 1996.)  There is virtually no 
other medical evidence of record which indicates that the 
appellant has chronic fatigue syndrome, much less Radiation 
Sickness.  Nevertheless, subject to the same reservations 
concerning the credibility and probative value of Dr. 
Mondora's medical opinion as set forth above, the Board will 
recognize this claim as well grounded based on Dr. Mondora's 
statement.  

Benefits pursuant to 38 U.S.C.A. § 1151

In October 1951, the appellant underwent what was described 
as a simple mastectomy of the right breast at a VA facility.  
The appellant now claims entitlement to benefits under 
38 U.S.C.A. § 1151 (West 1991) based on this surgical 
procedure.  Not surprisingly, as almost 50 years have elapsed 
since this surgical procedure was performed, the relevant 
medical records have proven to be unavailable, except for the 
Narrative Summary and reports concerning three follow-up 
outpatient visits.  

38 U.S.C.A. § 1151 (West 1991) provides that VA will 
compensate claimants for any "additional disability" 
directly resulting from VA treatment (regardless of the 
questions of VA negligence or fault) except for the "natural 
progression" of the disease or injury treated by VA which 
occurs after the date of VA treatment in question, and except 
for the "necessary consequences" (i.e., the intended 
consequences as opposed to merely foreseeable consequences) 
of the VA treatment in question to which the claimant 
consented.  Brown v. Gardner, 513  U.S. 115, 115 S. Ct. 552 
(1994).  

The appellant has not clearly identified the "additional 
disability" which he suffered as a result of the VA 
treatment in question, which would seem almost by definition 
to have been limited to the intended consequences of the 1951 
surgery.  There has so far been no allegation that there were 
unintended results from the October 1951 surgery, and, as 
late as August 1980, a VA physician who examined the 
appellant reported the presence of the postoperative 
residuals of a simple mastectomy of the right breast.  (See 
VA outpatient treatment record, dated August 19, 1980.)  

However, the appellant has submitted statements from, C. 
Hulugalle, M.D., (September 15, 1989) and R. Mondora, D.O., 
(March 26, 1996), who claim to have identified the residuals 
of a total or radical mastectomy of the right breast when 
they examined the appellant.  Dr. Hulugalle's statement was 
based solely on a slanted and inaccurate verbal medical 
history supplied by the appellant which may have unduly 
influenced his reported findings; but Dr. Mondora also viewed 
the Narrative Summary dating from October 1951 and added that 
it was his opinion, "to a medical certainty," that "IF it 
was indeed a benign tumor, and being such a small mass, there 
would certainly be no need to perform a radical mastectomy in 
1951.  Further, this surgery was no 'simple mastectomy' as 
stated in the narrative report, but a radical mastectomy 
resulting in the stated injuries and keloid scar, damages to 
the muscles, blood vessels and nerves in the right arm, 
shoulder and chest . . .."  It should again be noted that 
the appellant's assertions, repeated by Dr. Mondora, that he 
received radiation therapy following this surgery are not 
corroborated by the follow-up treatments reports, which Dr. 
Mondora apparently did not see.  

The Board is not sure at this point whether the 
transformation of the appellant's observed postsurgical 
residuals from those of a simple mastectomy in 1980 to those 
of a total or radical mastectomy in 1989 and 1996 is credible 
or not, or even whether it is based on subjective or 
objective criteria.  Nevertheless, once again, Dr. Mondora's 
statement is sufficient to establish the well-groundedness of 
the claim, requiring a remand for further development.  

Increased Rating for Tachycardia

In the March 1997 decision, the Board noted that the 
appellant had advanced claims seeking service connection for 
heart disease as secondary to the service-connected 
tachycardia (under 38 C.F.R. § 3.310(a)) or aggravated by the 
service-connected tachycardia (pursuant to Allen v. Brown, 
7 Vet. App. 439 (1995)), both of which were inextricably 
intertwined with the issue of an increased (compensable) 
rating for tachycardia.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The current record does not indicate that the RO has 
adjudicated these inextricably intertwined service connection 
issues, thereby requiring a further deferral of the increased 
rating issue.  

In addition, the Board directed in March 1997 that a current 
VA examination be obtained which specified whether the 
appellant had "paroxysmal or sinus tachycardia, and, if 
paroxysmal, whether such is characterized by tachycardia 
persistently over 100 in the recumbent position."  The 
report of the February 1998 fee-basis VA cardiovascular 
examination of the appellant does not reflect the requested 
information, which is essential in order to properly rate the 
appellant under the rating criteria in effect prior to 
January 12, 1998.  This examination report also does not 
reflect any findings referable to the current rating 
criteria.  The Board observes in connection with this case 
that the Court has held that a remand by the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the 
February 1998 examination was both legally and medically 
inadequate for rating purposes, and another remand of this 
issue is unavoidable.  

The Board also observes that VA seems to have paid for the 
appellant's medical treatment at a private hospital in 
January and February 1990, during which time he suffered one 
or more myocardial infarctions, thus indicating that such 
inpatient care may have involved treatment for his service-
connected tachycardia.  The RO does not appear to have 
considered this medical evidence in evaluating the service-
connected tachycardia.  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for fibroadenomatous gynecomastia, 
hypertensive heart disease with congestive heart failure, 
hypothyroidism, and lupus due to exposure in service to 
ionizing radiation are denied.  


REMAND

As noted previously, the issue of service connection for skin 
cancer, due to exposure to ionizing radiation in service, was 
denied by RO rating decision in June 1998.  The appellant 
filed a timely notice of disagreement therewith in September 
1998, but this issue has not yet been the subject of a 
statement of the case.  Accordingly, this issue is included 
in this remand.  Manlincon, 12 Vet. App. at 240.  

As noted above, the Court has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order, and it imposes 
on VA a concomitant duty to ensure compliance with the terms 
of the remand.  Stegall, 11 Vet. App. at 271.  The March 1997 
VA fee-basis examination of the appellant with reference to 
the service-connected tachycardia fails to comply with the 
Board's directions set forth in the last remand of this 
appeal, thus mandating another remand.  

The Board has also observed previously that the issue of 
service connection for hypertensive heart disease with 
congestive heart failure as secondary to the service-
connected tachycardia or under the principles announced in 
Allen v. Brown, 7 Vet. App. 439 (1995) does not appear to 
have been adjudicated by the RO despite the Board's specific 
interactions in paragraph number nine of the March 1997 
remand.  Thus, pursuant to Stegall, 11 Vet. App. at 271, 
another remand of this issue is necessary as it is 
inextricably intertwined with the issue of an increased 
rating for tachycardia as well; that issue must also be 
deferred for the time being.  

In view of the Board's present decision, further development 
under 38 C.F.R. § 3.311 is required for all of the well-
grounded radiation claims.  

Accordingly, this appeal is remanded to the RO for the 
following further action:  

1.  After obtaining any necessary 
releases from the appellant, the RO 
should attempt to obtain copies of 
Emergency Room medical records from the 
Methodist Hospital in Memphis, Tennessee, 
pertaining to treatment allegedly 
furnished the appellant at that facility 
in 1974 or 1975 for a swallowing problem.  
(The appellant has requested that VA 
obtain these medical records for him.)  

2.  The RO should also formally 
adjudicate by means of a rating decision 
the appellant's claims seeking service 
connection for hypertensive heart disease 
with congestive heart failure as 
secondary to the service-connected 
tachycardia and the principles announced 
in Allen v. Brown, 7 Vet. App. 439 
(1995).  If this determination is 
unfavorable to the appellant, he should 
be notified of the reasons and bases for 
the adverse determination and advised of 
his appellate rights as to these issues.  

3.  The RO should also issue the 
appellant a statement of the case 
pertaining to the issue of service 
connection for skin cancer due to in-
service exposure to ionizing radiation.  
If a timely substantive appeal is 
received from the appellant on this 
issue, the RO should proceed with 
procedural development for eventual 
appellate consideration by the Board of 
this issue.  

4.  The RO should schedule the appellant 
for VA medical examination in order to 
determine the extent of current residuals 
from his 1951 right breast surgery.  The 
examining physician is requested to 
assess whether the appellant underwent a 
simple or radical mastectomy in 1951, 
based on examination of the appellant and 
full review of the records from the 1951 
right breast surgery and three follow-up 
visits, the August 19, 1980 VA outpatient 
report indicating residuals of a simple 
mastectomy, and relevant statements by 
Drs. Hullugalle and Mondora (copies of 
which must be supplied to the examiner); 
if the latter, whether a radical 
mastectomy was warranted; and whether or 
not there are current residuals from that 
surgery which appear to have been 
unintended by the surgeons at the time.  

5.  After undertaking any appropriate 
further evidentiary development, the RO 
should refer the radiation claims found 
by the Board to be well grounded (see 3rd 
conclusion of law, above, i.e., left 
optic neuropathy and/or bilateral 
cataracts, rheumatoid arthritis, 
disabilities of the esophagus and 
stomach, and chronic fatigue syndrome 
(claimed as Radiation Sickness)) to the 
Office of the VA Under Secretary for 
Health (USH) pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii) for further comment, 
if any, on the dosage estimates received 
from the service department, as set forth 
previously in this decision.  

6.  Next, pursuant to 38 C.F.R. 
§ 3.311(b)(1), the radiation claims found 
by the Board to be well-grounded should 
be referred to the Office of the VA Under 
Secretary for Benefits (USB) for further 
consideration pursuant to 38 C.F.R. 
§ 3.311(c), including an advisory medical 
opinion from the USH or designee.  The 
Board asks that, as part of this advisory 
medical opinion, the medical expert opine 
whether or not the appellant currently 
has claimed Radiation Sickness.  

7.  Then the RO should review all 
relevant evidence, including the material 
supplied by USH and USB, and readjudicate 
the well-grounded claims seeking service 
connection for left optic neuropathy 
and/or bilateral cataracts, rheumatoid 
arthritis, disabilities of the esophagus 
and stomach, and chronic fatigue syndrome 
(claimed as Radiation Sickness) due to 
exposure in service to ionizing 
radiation.  

8.  The RO should also schedule the 
appellant for a current VA medical 
examination in order to determine the 
severity of the service-connected 
tachycardia.  The examiner should be 
requested to assess the severity of this 
disability in the terms utilized in the 
rating criteria in effect both before and 
after January 1998 (copies of which are 
to be supplied to the examiner).  The RO 
should then readjudicate the claim 
seeking a compensable rating for the 
service-connected tachycardia, giving 
appropriate consideration to the medical 
records pertaining to the appellant's 
private hospitalization in January and 
February 1990 for the treatment of that 
service-connected disability.  

If the benefits sought in this appeal are not granted, the 
appellant should be furnished an appropriate supplemental 
statement of the case and provided an opportunity to respond.  
In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
unless he is so informed, but he may furnish additional 
evidence and/or argument on the matters remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



